9 F.3d 978
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Daniel A. SPACEK, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 93-1475.
United States Court of Appeals, Federal Circuit.
Aug. 20, 1993.

TRANSFERRED.
ON MOTION
LOURIE, Circuit Judge.

ORDER

1
The United States moves to transfer Daniel A. Spacek's appeal pursuant to 28 U.S.C. Sec. 1631 to the United States Court of Appeals for the Fifth Circuit.  Spacek opposes.


2
The United States states that "the gravamen of Spacek's complaint ... [was] that the IRS did not follow the procedures established in the Internal Revenue Code for the assessment and collection of federal taxes."   Pursuant to 28 U.S.C. Sec. 1295(a)(2), appeals of such cases belong in the appropriate regional circuit.  Further, we note that the Fifth Circuit heard a previous appeal of this case and remanded the case to the district court for further proceedings.


3
Accordingly,

IT IS ORDERED THAT:

4
The motion to transfer is granted.  The Clerk is directed to transfer Spacek's appeal to the United States Court of Appeals for the Fifth Circuit.